Citation Nr: 1110259	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-30 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative joint disease and degenerative disc disease of the lower back.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied the above claim.


FINDING OF FACT

The Veteran's service-connected low back disability is not productive of unfavorable ankylosis.  


CONCLUSION OF LAW

A rating in excess of 40 percent for degenerative joint disease and degenerative disc disease of the lower back is not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of disability from arthritis and actually painful joints are entitled to at least the minimum compensable rating for the joint. Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  

In a September 2003 rating decision, the RO granted service connection for degenerative joint disease and degenerative disc disease of the lower back and assigned a 40 percent disability rating, effective February 27, 2003.  

In the September 2008 rating action on appeal, the RO granted separate 20 percent disability ratings for the radiculopathy of the right and left lower extremities, secondary to the service-connected low back disability.  The Veteran clearly indicated in the November 2008 notice of disagreement that he was appealing only the issue of degenerative joint disease and degenerative disc disease of the lower back.  Therefore, radiculopathy of the right and left lower extremities is not considered in this decision.

The Veteran's degenerative joint disease and degenerative disc disease of the lower back is presently evaluated under Diagnostic Codes 5010-5237.  See 38 C.F.R. § 4.27.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  This hyphenated diagnostic code indicates that traumatic arthritis is the service-connected disorder, and it is rated under the residual condition of lumbosacral strain. 

Under Diagnostic Code 5010, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine.............100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................................................50

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.............60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months..........................................................40

Note (1): For purposes of evaluations under diagnostic code 5243 an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In order for the Veteran to warrant the next higher disability rating under the general formula, the evidence must show, or more nearly reflect unfavorable ankylosis of the entire thoracolumbar spine.  That would require a showing that the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  

In connection with his appeal, the Veteran was afforded two VA examinations during the appellate period.  During the July 2008 VA examination, the Veteran complained that his back condition prevented him from doing any lifting, squatting, reaching above his head, or pushing.  Physical examination revealed that minor levoscoliosis and tenderness with palpation of the vertebra and paraspinal muscles from L3 to L5.  There were no muscle spasms or lower back muscle tenderness.  Range of motion was limited due to back pain and unsteadiness on his feet.  Forward flexion was 15 degrees that decreased to 10 degrees after one repetition; left and right rotations were 10 degrees with pain, but no loss of excursion on repetition; and extension was 5 degrees.  Repetition of extension and lateral flexion range of motion were not done due to pain and unsteadiness.  X-rays dated March 2008 showed advanced degenerative disc disease and some facet joint arthritic changes at multiple levels in the lumbar spine with mild scoliosis.  The Veteran was diagnosed as having chronic lower back sprain due to advanced degenerative disc disease.  

During the October 2009 examination, the Veteran complained that his pain was constantly at least 9 or 10 out of 10 and prevents him from doing anything but lying down most of the time.  He denied having bowel or bladder dysfunction.  He was unable to stand up unassisted and could not walk more than a few steps.  The examiner noted that the Veteran had Parkinson disease, which is not service-connected, and his unstable gait was typical of this condition.  Physical examination of the back revealed extreme limitation of motion limited by the Veteran's unsteadiness and pain.  The Veteran was able to rotate to 15 degrees, which decreased to 10 after three repetitions due to pain.  All other ranges of motion were not possible and the Veteran was complaining of too much pain and inability to move his back and spine.  

Review of the medical evidence during the appellate period shows that the Veteran essentially has ankylosis of the spine as he is unable to move his back due to pain.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-205.  The evidence, however, fails to show that the Veteran's condition is equivalent to unfavorable ankylosis of the thoracolumbar spine.  The record does not show that the Veteran's entire spine is fixed in flexion or extension or that he has difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching caused by his back disability.  Therefore, an evaluation in excess of 40 percent is not warranted over any portion of the rating period on appeal due to limitation of motion.  

As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  As already discussed, the Veteran was assigned separate ratings for radiculopathy of the lower extremities, which are not on appeal.  

Finally, the rating criteria for the lumbar spine also provide for rating intervertebral disc syndrome based on incapacitating episodes.  Although the Veteran has been diagnosed as having degenerative disc disease, there is no evidence of incapacitating episodes as defined by the regulation of record.  VA examinations did not report such episodes in the Veteran's medical history.  VA treatment records primarily show treatment for Parkinson disease.  Although there are notes regarding back pain, there is no indication that the Veteran suffered from incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Veteran's lay statements as to the severity of his symptoms have been considered.  Moreover, he is competent to report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board attaches greater probative weight to the clinical findings, which fail to support a higher rating for the reasons discussed above.   

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The VA examiners have attributed the Veteran's unemployment to both his service-connected back disability and to his nonservice-connected Parkinson disease.  Therefore, the Board must adjudicate the issue of whether referral for an extraschedular rating is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The discussion above reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that in a November 2009 rating decision, the Veteran was awarded a total disability rating based on individual unemployability, effective February 21, 2008. 

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Substantially compliant notice was provided in April 2008, May 2009, July 2009, and September 2009 and the claim was readjudicated in November 2009 and February 2010 supplemental statements of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, and obtained medical opinions as to the etiology and severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 40 percent for service-connected degenerative joint disease and degenerative disc disease of the lower back is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


